ClakksoN, J.
At the close of plaintiff’s evidence, the court below sustained motions of defendants for judgment as in case of nonsuit. C. S., 567. As to the Sinclair Refining Company, we can- see no error; but as to the Norfolk Southern Railroad Company we think there was error.
*788As often repeated, it is tbe well settled rule of practice and the accepted position in this jurisdiction that, on a motion to nonsuit, the evidence which makes for the plaintiff’s claim and which tends to support his cause of action, whether offered by the plaintiff or elicited from the defendant’s witnesses, will be taken and considered in its most favorable light for the plaintiff, and he is entitled to the benefit of every reasonable intendment upon the evidence, and every reasonable inference to be drawn therefrom.
On this appeal we do not think it necessary to pass upon the exceptions and assignments of error in regard to certain evidence introduced by plaintiff and excluded by the court below. On the present record we do not think there is sufficient evidence to be submitted to the jury as to actionable negligence on the part of Sinclair Refining Company. We think the evidence sufficient to be submitted to the jury as to the Norfolk Southern Railroad Company. We will not discuss the evidence, as the ease goes back to be heard again. The principles of law governing this action have been thoroughly and fully considered in many recent decisions. Moseley v. R. R., 197 N. C., 628; Collett v. R. R., 198 N. C., 760; Scoggins v. R. R., 199 N. C., 631; Butner v. R. R., 199 N. C., 695; Harris v. R. R., 199 N. C., 798; see Eller v. R. R., ante, 527.
The judgment of the court below as to the Sinclair Refining Company is affirmed, and as to the Norfolk Southern Railroad Company reversed.